                                          Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 1 of 33




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JOEL RAY JACOBS,
                                                                                         Case No. 20-cv-01981-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING IN PART AND
                                                                                         DENYING IN PART MOTION TO
                                  10     SUSTAINABILITY PARTNERS LLC, et                 DISMISS AND DENYING MOTION TO
                                         al.,                                            TRANSFER
                                  11
                                                       Defendants.                       Re: Dkt. No. 24
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendants Sustainability Partners LLC (“SP”) and Thomas

                                  15   Cain’s (“Cain” and together with SP, “defendants”) motion to dismiss and motion to

                                  16   transfer venue. The matter is fully briefed and suitable for decision without oral

                                  17   argument. Having read the parties’ papers and carefully considered their arguments and

                                  18   the relevant legal authority, and good cause appearing, the court rules as follows.

                                  19                                          BACKGROUND

                                  20          On March 20, 2020, Plaintiff Joel Ray Jacobs (“plaintiff”) filed his complaint

                                  21   (“Compl.”) against defendants asserting seven claims: (1) breach of contract; (2) wrongful

                                  22   termination in violation of public policy; (3) violation of California Labor Code §§ 201, 203;

                                  23   (4) violation of California Labor Code § 2802; (5) fraud/false promise/intentional

                                  24   misrepresentation; (6) quantum meruit; and (7) violation of the Private Attorney General

                                  25   Act (“PAGA”), Cal. Labor Code § 2698 et seq. Dkt. 1.

                                  26          Plaintiff is an individual residing in Geyserville, California, (id. ¶ 3), defendant SP is

                                  27   a Delaware limited liability company that is headquartered in Chandler, Arizona, (id. ¶ 4),

                                  28   and defendant Cain is SP’s founder and Chief Executive Officer, residing in Arizona, (id.
                                          Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 2 of 33




                                  1    ¶ 5). Plaintiff alleges he began working for defendants in April 2016 for the purpose of

                                  2    improving SP’s business strategy. Id. ¶¶ 13, 15. Prior to undertaking this work, plaintiff

                                  3    sought assurances from defendant Cain that he would receive both an annual salary and

                                  4    equity ownership in SP and in August 2016, plaintiff entered into a written employment

                                  5    agreement with SP. Id. ¶¶ 15–16. Plaintiff was hired as SP’s managing director with a

                                  6    base salary of $300,000 annually, plus other payments and bonuses and equity in the

                                  7    company. Id. ¶ 16. Plaintiff alleges that his relationships and reputation in the investor

                                  8    community allowed SP to access the investments it needed to stay afloat. Id. ¶ 18.

                                  9           In or around April 2017, in connection with a change in the company’s ownership,

                                  10   plaintiff’s employment agreement was amended twice and, as part of the amendment,

                                  11   plaintiff released his claims to equity ownership in return for $50,000. Id. ¶ 21. In or

                                  12   about July 2017, SP purported to terminate plaintiff’s employment and treated him as an
Northern District of California
 United States District Court




                                  13   independent contractor providing the same services as when plaintiff was employed by

                                  14   SP. Id. ¶ 22. Defendants represented that the change would be temporary, and plaintiff

                                  15   alleges he did not agree to the reclassification. Id. In early July 2017, defendant Cain

                                  16   verbally offered plaintiff a 15% equity position in SP in consideration for his performance

                                  17   of past services and promise to provide future services, which plaintiff accepted. Id.

                                  18          Between July 2017 and his termination, plaintiff repeatedly asked Cain to provide

                                  19   to provide a written agreement affirming plaintiff’s ownership of 15% of the company and

                                  20   Cain responded that a written contract was forthcoming. Id. ¶¶ 26–27. On or around

                                  21   April 16, 2019, defendant Cain and SP’s Chief Administrative Officer Adam Cain

                                  22   presented plaintiff with a proposed agreement that would have altered plaintiff’s status

                                  23   from employee to independent contractor. Id. ¶ 33. Plaintiff was told that SP was

                                  24   terminating his existing agreement. Id. ¶ 34. Plaintiff expressed his belief that he was an

                                  25   employee and that it was improper to misclassify him as an independent contractor; he

                                  26   refused to sign the agreement and was terminated. Id. ¶ 35.

                                  27          Defendants now move to dismiss for improper venue or, in the alternative to

                                  28   transfer for convenience pursuant to 28 U.S.C. § 1404(a). Defendants also move in the
                                                                                     2
                                            Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 3 of 33




                                  1    alternative to dismiss all of plaintiff’s claims for failure to state a claim under Federal Rule

                                  2    of Civil Procedure 12(b)(6).

                                  3                                              DISCUSSION

                                  4    A.      Legal Standard

                                  5            1.      Rule 12(b)(3)

                                  6            “The district court of a district in which is filed a case laying venue in the wrong

                                  7    division or district shall dismiss, or if it be in the interest of justice, transfer such case to

                                  8    any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). If a

                                  9    defendant files a motion pursuant to Federal Rule of Civil Procedure 12(b)(3) to dismiss

                                  10   for improper venue, it is the plaintiff’s burden to establish that venue is properly in the

                                  11   district where the suit was filed. Piedmont Label Co. v. Sun Garden Packing Co., 598

                                  12   F.2d 491, 496 (9th Cir. 1979). In considering a motion to dismiss under Rule 12(b)(3), a
Northern District of California
 United States District Court




                                  13   court need not accept the pleadings as true and may consider facts outside the

                                  14   pleadings. See Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996).

                                  15           Where venue is improper, a court has discretion to dismiss the case pursuant to

                                  16   Rule 12(b)(3) or transfer the case in the interests of justice to an appropriate jurisdiction

                                  17   under 28 U.S.C. § 1406(a). See King v. Russell, 963 F.2d 1301, 1304 (9th Cir. 1992)

                                  18   (per curiam).

                                  19           2.      28 U.S.C. § 1404

                                  20           In addition, “[f]or the convenience of parties and witnesses, in the interest of

                                  21   justice, a district court may transfer any civil action to any other district or division where it

                                  22   might have been brought . . . .” 28 U.S.C. § 1404(a). The party moving for transfer for

                                  23   the convenience of parties and witnesses the burden of demonstrating transfer is

                                  24   appropriate. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir.

                                  25   1979). In considering a § 1404(a) motion to transfer, the court must look at each of the

                                  26   enumerated factors—whether the action could have been brought in the proposed

                                  27   transferee district, the convenience of the parties, the convenience of the witnesses, and

                                  28   the interests of justice. Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985).
                                                                                        3
                                          Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 4 of 33




                                  1           If the action could have been brought in the transferee venue, the court then must

                                  2    determine if the defendant has made a “strong showing of inconvenience to warrant

                                  3    upsetting the plaintiff‘s choice of forum” by considering private factors relating to “the

                                  4    convenience of the parties and witnesses” and public factors relating to “the interest of

                                  5    justice,” including “the administrative difficulties flowing from court congestion and [the]

                                  6    local interest in having localized controversies decided at home.” Decker Coal Co. v.

                                  7    Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (internal quotation marks

                                  8    omitted).

                                  9           Courts in this district commonly examine the following factors to determine

                                  10   convenience and fairness under § 1404(a): (1) the plaintiff’s choice of forum, (2) the

                                  11   convenience of the parties, (3) the convenience of the witnesses, (4) the ease of access

                                  12   to the evidence, (5) the familiarity of each forum with the applicable law, (6) the feasibility
Northern District of California
 United States District Court




                                  13   of consolidation with other claims, (7) any local interest in the controversy, and (8) the

                                  14   relative court congestion and time to trial in each forum. Williams v. Bowman, 157 F.

                                  15   Supp. 2d 1103, 1106 (N.D. Cal. 2001) (citation omitted); see Jones v. GNC Franchising,

                                  16   Inc., 211 F.3d 495, 498–99 (9th Cir. 2000). Courts may examine all these factors, but

                                  17   “[n]o single factor is dispositive.” Ctr. for Biological Diversity v. Kempthorne, 2008 WL

                                  18   4543043, at *2 (N.D. Cal. Oct. 10, 2008) (citing Stewart Org., Inc. v. Ricoh Corp., 487

                                  19   U.S. 22, 29 (1988)). The weighing of the factors for and against transfer is within a trial

                                  20   court’s discretion. Ventress v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007)

                                  21   (citation omitted).

                                  22          3.     Rule 12(b)(6)

                                  23          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  24   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, 349 F.3d 1191,

                                  25   1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  26   a complaint include a “short and plain statement of the claim showing that the pleader is

                                  27   entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  28   12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient
                                                                                       4
                                          Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 5 of 33




                                  1    facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  2    Cir. 2013).

                                  3             While the court is to accept as true all the factual allegations in the complaint,

                                  4    legally conclusory statements, not supported by actual factual allegations, need not be

                                  5    accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  6    sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  7    Twombly, 550 U.S. 544, 555, 558–59 (2007) (citations and quotations omitted).

                                  8             A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  9    the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  10   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). “[W]here the well-pleaded facts do not

                                  11   permit the court to infer more than the mere possibility of misconduct, the complaint has

                                  12   alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.’” Id. at 679. Where
Northern District of California
 United States District Court




                                  13   dismissal is warranted, it is generally without prejudice, unless it is clear the complaint

                                  14   cannot be saved by any amendment. Sparling v. Daou, 411 F.3d 1006, 1013 (9th Cir.

                                  15   2005).

                                  16            Because one of plaintiff’s claims sound in fraud, the complaint must also meet the

                                  17   heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Kearns v.

                                  18   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Rule 9(b) requires a party alleging

                                  19   fraud or mistake to state with particularity the circumstances constituting fraud or mistake.

                                  20   To satisfy this standard, the “complaint must identify the who, what, when, where, and

                                  21   how of the misconduct charged, as well as what is false or misleading about the

                                  22   purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia Hotel, 726

                                  23   F.3d 1124, 1133 (9th Cir. 2013) (citation and internal quotation marks omitted).

                                  24            Review is generally limited to the contents of the complaint, although the court can

                                  25   also consider a document on which the complaint relies if the document is central to the

                                  26   claims asserted in the complaint, and no party questions the authenticity of the

                                  27   document. See Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). The court may

                                  28   consider matters that are properly the subject of judicial notice, Knievel v. ESPN, 393
                                                                                        5
                                            Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 6 of 33




                                  1    F.3d 1068, 1076 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th

                                  2    Cir. 2001), and may also consider exhibits attached to the complaint, see Hal Roach

                                  3    Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and

                                  4    documents referenced extensively in the complaint and documents that form the basis of

                                  5    a the plaintiff’s claims. See No. 84 Emp’r-Teamster Jt. Counsel Pension Tr. Fund v. Am.

                                  6    W. Holding Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).

                                  7    B.      Analysis

                                  8            Defendants advance two venue-related arguments. First, they contend that venue

                                  9    is not proper in the Northern District of California under 28 U.S.C. § 1391(b) and,

                                  10   therefore, the court should dismiss the complaint or, in the alternative, transfer the case

                                  11   to the district court for the District of Arizona. Mtn. at 3–6. Second, defendants argue

                                  12   that even if venue is proper in this district, the court should transfer the case to the
Northern District of California
 United States District Court




                                  13   District of Arizona pursuant to 28 U.S.C. § 1404(a). Id. at 6.

                                  14           1.     Whether Venue is Proper in the Northern District of California

                                  15           Venue in a civil action is proper in:

                                  16                  (1) a judicial district in which any defendant resides, if all
                                                      defendants are residents of the State in which the district is
                                  17                  located; (2) a judicial district in which a substantial part of the
                                                      events or omissions giving rise to the claim occurred, or a
                                  18                  substantial part of property that is the subject of the action is
                                                      situated: or (3) if there is no district in which an action may
                                  19                  otherwise be brought as provided in this section, any judicial
                                                      district in which any defendant is subject to the court’s personal
                                  20                  jurisdiction with respect to such action.
                                  21   28 U.S.C. § 1391(b).

                                  22           Defendants first argue that both SP and Cain reside in Arizona and, therefore,

                                  23   venue in the Northern District of California cannot be supported by § 1391(b)(1). Mtn. at

                                  24   4. Next, defendants contend that a substantial part of the events or omissions giving rise

                                  25   to the claim did not occur in the Northern District of California. Id. For example, plaintiff

                                  26   alleges that he was wrongfully terminated for refusing to sign an authorized development

                                  27   agreement and defendants contend that the meeting concerning plaintiff’s termination

                                  28   and that agreement occurred in Tempe, Arizona. Id. Additionally, the independent
                                                                                       6
                                          Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 7 of 33




                                  1    contractor agreement that SP provided to plaintiff in July 2017 had a venue provision that

                                  2    all disputes would be resolved in Maricopa County, Arizona and defendants further

                                  3    contend that agreement was the operative agreement between the parties. Id. at 5.

                                  4    According to defendants, SP never had a customer in the Northern District of California

                                  5    and plaintiff’s position required him to travel all over the country to meet potential

                                  6    customers. Id.

                                  7           Plaintiff argues that his employment agreement contained a forum-selection

                                  8    clause designating the Northern District of California as the venue to resolve any

                                  9    disputes. Opp. at 9. He also argues that his contacts with California are substantial such

                                  10   that venue is proper under § 1391(b)(2). For example, plaintiff declares that he

                                  11   essentially ran a satellite office for SP in California and he identified customers for SP in

                                  12   California. Id. at 11; Declaration of Joel Ray Jacobs (“Jacobs Decl.”), Dkt. 29-1, ¶¶ 8, 12.
Northern District of California
 United States District Court




                                  13   Also, Jacobs states that at all times during his employment with SP he worked from his

                                  14   home in Sonoma County, California. Jacobs Decl. ¶ 9.

                                  15          The court begins with a few observations. First, because neither SP nor Cain are

                                  16   residents in this district, venue does not lie under the residential venue provision, 28

                                  17   U.S.C. § 1391(b)(1). Second, both defendants are residents of Arizona and venue would

                                  18   lie in the district court for the District of Arizona; therefore, venue pursuant to § 1391(b)(3)

                                  19   is not available to plaintiff. Third, plaintiff’s argument that the court should enforce the

                                  20   forum-selection clause in his employment agreement has no bearing on whether venue is

                                  21   proper pursuant to § 1391(b); rather, it may provide a reason to transfer venue under title

                                  22   28 U.S.C. § 1404(a). Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571

                                  23   U.S. 49, 59 (2013) (“Although a forum-selection clause does not render venue in a court

                                  24   ‘wrong’ or ‘improper’ within the meaning of § 1406(a) or Rule 12(b)(3), the clause may be

                                  25   enforced through a motion to transfer under § 1404(a).”).

                                  26          The only basis for venue in this district is whether a substantial part of the events

                                  27   giving rise to plaintiff’s claims occurred in the Northern District of California. See

                                  28   § 1391(b)(2). Plaintiff’s first cause of action for breach of contract is based on an oral
                                                                                      7
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 8 of 33




                                  1    agreement1 that the parties purportedly entered into in or about July 2017 and

                                  2    defendants breached in April 2019. Compl. ¶¶ 38–39. To determine venue in cases

                                  3    involving contract disputes, “courts have ‘looked to such factors as where the contract

                                  4    was negotiated or executed, where it was to be performed, and where the alleged breach

                                  5    occurred.’” Richmond Techs., Inc. v. Aumtech Bus. Solutions, 2011 WL 2607158, at *10

                                  6    (N.D. Cal., July 1, 2011) (quoting Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir.

                                  7    2005)).

                                  8           In Decker Coal, 805 F.3d at 842, the Ninth Circuit concluded that venue was not

                                  9    proper in the place where a contract was repudiated, but was proper in the place of

                                  10   intended performance. The court reasoned that “the place of performance is determinate

                                  11   at the inception of the contract and therefore the parties can anticipate where they may

                                  12   be sued.” Id. Other courts have arrived at similar conclusions. In Richmond
Northern District of California
 United States District Court




                                  13   Technologies, Inc. v. Aumtech Business Solutions, 2011 WL 2607158, at *10, the court

                                  14   determined that venue was proper in the Northern District of California where the

                                  15   plaintiffs entered into and performed their contracts in this district, even though the

                                  16   defendants “may have executed and performed their contracts in other locations.” See

                                  17   also Shropshire v. Fred Rappoport Co., 294 F. Supp. 2d 1085, 1094 (N.D. Cal. 2003)

                                  18   (finding venue proper where “some of the negotiations on the Agreement were conducted

                                  19   in Northern California, [plaintiff] signed the Agreement in Northern California, and a

                                  20   substantial portion of the performance under the Agreement occurred in this district”).

                                  21          Here, it is not clear where the contract was negotiated or executed. Yet, it is

                                  22   reasonably clear that the intended place of performance of plaintiff’s duties and

                                  23   responsibilities for SP was his home in the Northern District of California. Plaintiff states

                                  24   that at all times during his employment with SP, his “base of operations” was his home in

                                  25   Sonoma County. Jacobs Decl. ¶ 9. Plaintiff solicited customers from his home in

                                  26
                                       1
                                  27    The parties dispute whether they entered into an oral agreement. Reply at 7. While the
                                       court need not accept the pleadings as true and may consider facts outside the
                                  28   pleadings, Argueta, 87 F.3d at 324, at this stage, defendants have not refuted plaintiff’s
                                       allegations of an oral agreement between the parties.
                                                                                     8
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 9 of 33




                                  1    California, including customers themselves located in California. Id. ¶¶ 7–8. Plaintiff

                                  2    avers that he and defendant Cain held in-person meetings with potential SP customers in

                                  3    California in August 2017 and attended a conference in California in January 2018.

                                  4    Jacobs Decl. ¶ 13. Defendants dispute whether Cain actually traveled to California and

                                  5    contend that Jacobs did not secure any customer in California. Declaration of Adam Cain

                                  6    (“Cain Decl.”), Dkt. 24-1, ¶¶ 6–8. They do not dispute, however, that plaintiff worked for

                                  7    SP from his home.2 For example, defendant SP’s communications to plaintiff were

                                  8    addressed to his Geyserville, California address. Id., Exs. B, C.

                                  9           This case is similar to the facts of Vuori v. Grasshopper Capital LLC, 2018 WL

                                  10   1014633 (N.D. Cal. Feb. 22, 2018). In that case, the California-based plaintiff was a

                                  11   “successful entrepreneur and investor” with contacts in Silicon Valley and out-of-state

                                  12   defendants sought out plaintiff for his advice in establishing a cryptocurrency fund. Id. at
Northern District of California
 United States District Court




                                  13   *1. The parties agreed that plaintiff would advise defendants in return for a percentage of

                                  14   the fund’s earnings and defendants would advertise the plaintiff’s association with the

                                  15   fund. Id. The parties did not reduce their oral agreement to writing despite requests from

                                  16   the plaintiff to do so, until the relationship soured, and defendants repudiated the terms of

                                  17   the oral agreement. Id. at *2–3. In considering a Rule 12(b)(3) challenge by the

                                  18   defendants, the court noted that the plaintiff “engaged in negotiations and performed the

                                  19   bulk of his duties as an advisor in California”. Id. at *19. Even though the defendants

                                  20   argued the contemplated place of performance was in New York, the court reasoned that

                                  21   the plaintiff was a California resident and the parties’ agreement anticipated that plaintiff

                                  22   would provide his services remotely, presumably from his residence in California. Id.

                                  23   Thus, the court determined venue was proper in the Northern District of California. Id.

                                  24          The reasoning of Decker Coal and Richmond Technologies is persuasive and

                                  25   applies here. Also significant, the facts parallel those in Vouri, where, as here, a

                                  26

                                  27
                                       2
                                        In their reply, defendants take issue with plaintiff labeling his home as SP’s “satellite
                                       office.” Reply at 2. The court agrees with defendants to the extent that plaintiff’s home is
                                  28   not a formal office. This conclusion in no way detracts from the observation that the
                                       parties intended for plaintiff to work remotely at his home in this District.
                                                                                      9
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 10 of 33




                                  1    California resident agreed to provide remote services to out-of-of state defendants. The

                                  2    evidence shows that the parties here were sophisticated business entities and individuals

                                  3    and they contemplated an arrangement where defendants would perform their duties

                                  4    from Arizona and plaintiff would perform his duties in California. As Decker Coal, 805

                                  5    F.2d at 842, reasoned, it is appropriate to find venue where the parties contemplated

                                  6    performance so they could anticipate where they may be sued.

                                  7           The cases cited by defendants are not the contrary. In Labrie v. Cobain, 2013 WL

                                  8    12131720, at *2 (C.D. Cal. Mar. 15, 2013), the district court determined that a substantial

                                  9    part of the event giving rise to the plaintiff’s claim did not occur in the Central District of

                                  10   California where the plaintiff traveled to Los Angeles for approximately sixteen days out

                                  11   of a total 379 days that she worked for the defendant. Further, there was no evidence

                                  12   that negotiations or breach of the contract occurred in that district. See id. Unlike Labrie,
Northern District of California
 United States District Court




                                  13   plaintiff resided in the Northern District of California while he performed under his contract

                                  14   for which he now brings a breach of contract claim. Defendants also cite Kelly v. Echols,

                                  15   2005 WL 2105309, at *12 (E.D. Cal. Aug. 30, 2005), for the proposition that courts

                                  16   generally focus on the activities of the defendant, not the plaintiff. Kelly cites several out

                                  17   of circuit cases for this proposition, e.g., Jenkins Brick Co. v. Bremer, 321 F.3d 1366,

                                  18   1372 (11th Cir. 2003), and those cases do not control over the more specific holding in

                                  19   Decker Coal and the persuasive reasoning of Richmond Technologies and Vouri that

                                  20   considered the place of negotiation, place of performance, and place of breach of a

                                  21   contract. See also Lerman v. My Pillow, Inc., 2012 WL 12953662, at *7 (C.D. Cal. Oct. 1,

                                  22   2012) (finding venue proper where California-based merchandise consultant’s

                                  23   “performance of the contract involved him working on [an] infomercial project in . . . cities

                                  24   within the Central District of California” even where execution of contract, production and

                                  25   shooting of informercial and alleged failure to pay took place in Minnesota).

                                  26          To summarize, venue may be proper in multiple districts if a “substantial part” of

                                  27   the underlying events took place in each of those districts. Tech. Credit Corp. v. N.J.

                                  28   Christian Acad., Inc., 307 F. Supp. 3d 993, 1002 (N.D. Cal. 2018) (citation omitted). It is
                                                                                      10
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 11 of 33




                                  1    clear that plaintiff could have brought suit in the District of Arizona and it is likely that a

                                  2    substantial part of the underlying events took place in Arizona. However, based on the

                                  3    place of performance of the contract, venue properly lies in this district pursuant to

                                  4    § 1391(b)(2).

                                  5           Finally, the court also must have venue over plaintiff’s other claims. “Once a court

                                  6    has determined that venue is proper as to one claim,” however, “it may exercise pendent

                                  7    venue to adjudicate closely related claims.” United Tactical Sys. LLC v. Real Action

                                  8    Paintball, Inc., 108 F. Supp. 3d 733, 753 (N.D. Cal. 2015); see also Flamingo Indus.

                                  9    (USA) Ltd. v. U.S. Postal Serv., 302 F.3d 985, 997–98 (9th Cir. 2002), rev’d on other

                                  10   grounds, 540 U.S. 736 (2004). In this case, plaintiff’s remaining claims are closely

                                  11   related to the breach of contract claim as all claims relate to plaintiff’s employment

                                  12   arrangement with SP.
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, defendants’ motion to dismiss pursuant to Rule

                                  14   12(b)(3) is DENIED.

                                  15          2.       Whether the Court Should Transfer Venue

                                  16          In the alternative, defendants contend that the court should transfer this case to

                                  17   the District of Arizona for the convenience of the parties and witnesses pursuant to 28

                                  18   U.S.C. § 1404(a). Mtn. at 7.

                                  19                   a.    Whether Any Forum-Selection Clause Controls

                                  20          As discussed, plaintiff contends that the forum-selection clause in his employment

                                  21   agreement provided for venue in this district. Opp. at 9. “Because forum selection

                                  22   clauses are presumptively valid, they should be honored ‘absent some compelling and

                                  23   countervailing reason.’” Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir.

                                  24   2004) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 12 (1972)). Defendants

                                  25   respond that SP terminated the employment agreement, effective June 30, 2017, and the

                                  26   agreement does not control. Reply at 5. They also contend that plaintiff agreed to an

                                  27   independent contractor agreement provided to plaintiff in early July 2017. Id. Further,

                                  28   defendants argue that none of plaintiff’s claims arise out of his employment agreement.
                                                                                       11
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 12 of 33




                                  1    Id. at 6.

                                  2            The court agrees with defendants’ third argument; plaintiff’s breach of contract

                                  3    claim is not for breach of the employment agreement but for breach of the oral agreement

                                  4    allegedly entered into between plaintiff and defendant Cain on behalf of SP. See Compl.

                                  5    ¶¶ 22, 38. Similarly, plaintiff’s fifth cause of action for fraud is also based on oral

                                  6    representations made by Cain, (see id. ¶ 68), and his sixth cause of action is based on

                                  7    defendants’ failure to pay plaintiff’s full compensation, (id. ¶ 77). Plaintiff’s wrongful

                                  8    termination claim is based on his April 2019 termination and alleged misclassification as

                                  9    an independent contractor. See id. ¶ 48. Plaintiff’s remaining claims under the Labor

                                  10   Code claims are also based on his April 2019 termination, not the employment

                                  11   agreement. Put simply, plaintiff does not allege a breach of his employment agreement

                                  12   and, therefore, the agreement’s forum-selection clause does not apply.
Northern District of California
 United States District Court




                                  13           Defendants contend that the independent contractor agreement between SP and

                                  14   plaintiff contained a forum-selection clause designating Arizona as the forum for all

                                  15   disputes arising out of the independent contractor agreement. Reply at 6. Defendants

                                  16   also submit evidence that they contend demonstrates “clear acquiescence” by plaintiff of

                                  17   the independent contractor agreement. Id. at 5 (citing Dkt. 33-1, ¶ 6 & Ex. B).

                                  18           Despite defendants’ contentions, there is a factual dispute whether plaintiff

                                  19   accepted the independent contractor agreement. Plaintiff contends that he accepted an

                                  20   oral agreement made by Cain, not the written independent contractor agreement. Compl.

                                  21   ¶ 22; Jacobs Decl. ¶ 23. Defendants contend that plaintiff agreed to the contract when

                                  22   he asked defendants to send the independent contractor agreement via a software

                                  23   program that would allow plaintiff to sign the agreement. Yet, they have not produced an

                                  24   executed agreement and it is not clear that by asking for a copy of the agreement,

                                  25   plaintiff agreed to enter into such an agreement. Further, plaintiff states that he does not

                                  26   recall signing the proposed independent contractor agreement. Jacobs Decl. ¶ 20. On a

                                  27   motion to transfer based on a forum-selection clause, a trial court draws all reasonable

                                  28   inferences and resolves all factual conflicts in favor of the non-moving party. Murphy,
                                                                                      12
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 13 of 33




                                  1    362 F.3d at 1138. With regard to defendants’ motion to transfer venue based on a forum-

                                  2    selection clause, the court resolves factual conflicts and draws all reasonable inferences

                                  3    in favor of plaintiff. Because it is not clear that plaintiff entered into the independent

                                  4    contractor agreement, its forum-selection clause does not control venue.

                                  5           The court next discusses whether it should grant defendants’ motion to transfer

                                  6    venue based on § 1404(a).

                                  7                  b.      Whether the Action Could Have Been Initiated in the District of

                                  8                          Arizona

                                  9           “In determining whether an action might have been brought in a district, the court

                                  10   looks to whether the action initially could have been commenced in that district.” Hatch v.

                                  11   Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985). Defendants argue that this action

                                  12   could have been brought in the District of Arizona because both SP and Cain are located
Northern District of California
 United States District Court




                                  13   in Arizona. Mtn. at 7. Plaintiff does not contest this argument and the court agrees that

                                  14   this case could have been brought in the District of Arizona.

                                  15                 c.      Whether Transfer Would Advance the Interests of Justice

                                  16                       i.       Plaintiff’s Choice of Forum

                                  17          Defendants contend that, while there is ordinarily a strong presumption in favor of

                                  18   the plaintiff’s choice of forum, where the chosen forum lacks significant contact with the

                                  19   activities alleged in the complaint, the choice is entitled to minimum consideration. Id.

                                  20   Plaintiff responds that he has cited significant contacts with the Northern District of

                                  21   California. Opp. at 13.

                                  22          As defendants recognize, “there is ordinarily a strong presumption in favor of the

                                  23   plaintiff’s choice of forum.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981). As

                                  24   discussed with regard to the Rule 12(b)(3) analysis, a substantial part of the underlying

                                  25   events took place in this district and plaintiff resides in this district. For those reasons,

                                  26   the cases cited by defendants involving attenuated connections between the chosen

                                  27   forum and the claims in a complaint are not persuasive. See, e.g., Cohen v. State Farm

                                  28   & Cas. Co., 2009 WL 2500729, at *3 (E.D. Cal. Aug. 14, 2009) (finding no contacts in the
                                                                                      13
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 14 of 33




                                  1    Eastern District of California and noting that the plaintiffs did not become residents until

                                  2    after much of the events underlying the complaint took place).

                                  3           In this instance, the general rule applies; there is a strong presumption in favor of

                                  4    plaintiff’s choice of forum, “which may be overcome only when the private and public

                                  5    interest factors clearly point towards trial in the alternative forum.” Piper Aircraft, 454

                                  6    U.S. at 255. This factor weighs against transfer.

                                  7                       ii.       Convenience of the Parties and Witnesses

                                  8           With respect to convenience of the witnesses, “[t]he relative convenience to the

                                  9    witnesses is often recognized as the most important factor to be considered in ruling on a

                                  10   motion under section 1404(a).” Saleh v. Titan Corp., 361 F. Supp. 2d 1152, 1160 (S.D.

                                  11   Cal. 2005) (citation omitted). “Importantly, ‘[w]hile the convenience of party witnesses is

                                  12   a factor to be considered, the convenience of non-party witnesses is the more important
Northern District of California
 United States District Court




                                  13   factor.’” Id. (alteration in original) (quoting Aquatic Amusement Assocs., Ltd. v. Walt

                                  14   Disney World Co., 734 F. Supp. 54, 57 (N.D.N.Y. 1990)). “In determining whether this

                                  15   factor weighs in favor of transfer, the court must consider not simply how many witnesses

                                  16   each side has and location of each, but, rather, the court must consider the importance of

                                  17   the witnesses.” Id. at 1160–61 (citations omitted). In establishing inconvenience to

                                  18   witnesses, the moving party must name the witnesses, state their location, and explain

                                  19   their testimony and its relevance. Carolina Cas. Co. v. Data Broad. Corp., 158 F. Supp.

                                  20   2d 1044, 1049 (N.D. Cal. 2001) (citation omitted).

                                  21          Here, defendants contend that SP’s current executives, employees, and persons

                                  22   with relevant knowledge are overwhelmingly located in Arizona. Mtn. at 8. They also

                                  23   contend that Cain is a high risk for COVID-19 and travel to and from Northern California

                                  24   would put him at risk.3 Id. Plaintiff argues that defendants have failed to provide the

                                  25

                                  26
                                       3
                                        In his opposition brief, plaintiff objects to testimony from defendant Cain’s son
                                       concerning Cain’s high risk health situation as hearsay and lacking foundation. Opp. at
                                  27   16. In reply, defendants provide a declaration from one of Cain’s health care providers
                                       concerning his health condition. Reply at 8. Given defendants’ subsequent filing, the
                                  28   court OVERRULES plaintiff’s objection. Both parties should take note that this court will
                                       not hold an in-person civil jury trial while the present public health emergency exists and
                                                                                        14
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 15 of 33




                                  1    identity of the witnesses, their location, or their anticipated testimony and its relevance.

                                  2    Opp. at 15–16. Plaintiff also asserts that at least one non-party witness is located in

                                  3    Illinois, not Arizona. Id. at 16. In reply, defendants argue that both Thomas Cain and

                                  4    Adam Cain are key witnesses and both live in Arizona. Reply at 8. They also cite

                                  5    several other witnesses employed by SP that reside in Arizona. Id. at 8 n.3.

                                  6           Defendants’ motion fails to list with any specificity their witnesses, locations, and

                                  7    anticipated testimony. The reply brief makes some attempt at listing the identities of

                                  8    defendants’ witnesses but does not explain the relevance of their testimony. The court

                                  9    agrees with defendants that plaintiff has also not listed the identity of any witness (other

                                  10   than referencing a current SP client in Illinois and potential investors) nor has he

                                  11   explained the relevance of their testimony. This factor favors transfer, but only slightly

                                  12   because defendants, as the moving party, have the burden of establishing transfer would
Northern District of California
 United States District Court




                                  13   be appropriate.

                                  14                     iii.      Other Factors

                                  15          Next, defendants argue that the interests of justice point toward to the District of

                                  16   Arizona including ease of access to evidence, the District of Arizona is capable of

                                  17   providing plaintiff with an adequate remedy, and the lack of contacts with the Northern

                                  18   District of California. Mtn. at 8–9. Plaintiff responds that all documents in this case can

                                  19   be produced electronically and California public policy favors adjudicating plaintiff’s

                                  20   claims in this forum. Opp. at 17.

                                  21          “Ease of access to evidence is generally not a predominate concern in evaluating

                                  22   whether to transfer venue because ‘advances in technology have made it easy for

                                  23   documents to be transferred to different locations.’” Byler v. Deluxe Corp., 222 F. Supp.

                                  24   3d 885, 906–07 (S.D. Cal. 2016) (quoting Metz v. U.S. Life Ins. Co. in City of N.Y., 674 F.

                                  25   Supp. 2d 1141, 1148 (C.D. Cal. 2009)). Defendants have not attempted to quantify the

                                  26   extent to which their documents are only available in non-electronic form in the District of

                                  27

                                  28   expects both parties to take all necessary precautions to protect the health and well-
                                       being of every individual associated with this litigation.
                                                                                    15
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 16 of 33




                                  1    Arizona; indeed, both parties have been able to attach relevant documents in support of

                                  2    and opposition to the present motions. Accordingly, this factor does not clearly favor

                                  3    transfer to the District of Arizona. With regard to whether the District of Arizona is

                                  4    capable of providing plaintiff with an adequate remedy, the court agrees that both courts

                                  5    are capable of applying California law.

                                  6           Defendants do not address any “public interest factors such as court congestion,

                                  7    local interest in deciding controversies, conflicts of laws, and burdening of citizens in an

                                  8    unrelated forum with jury duty.” Park v. Dole Fresh Vegetables, Inc., 964 F. Supp. 2d

                                  9    1088, 1096 (N.D. Cal. 2013) (citations omitted). With regard to court congestion, the

                                  10   median time to trial in the District of Arizona for the fiscal year ended September 30, 2019

                                  11   was 36.4 months while the median time was 22.8 months in this District. During the

                                  12   same time period, the median time interval from inception to disposition in the District of
Northern District of California
 United States District Court




                                  13   Arizona was 9.6 months while the median time in this District was 8.7 months.4 With

                                  14   respect to local interest, California has a greater interest in this dispute because plaintiff’s

                                  15   claims arise under California law. See Vuori, 2018 WL 1014633, at *21 (citing Van Slyke

                                  16   v. Capital One Bank, 503 F. Supp. 2d 1353, 1365 (N.D. Cal. 2007)). These unaddressed

                                  17   factors either cut against transfer or are neutral (e.g., conflict of laws).

                                  18          In sum, defendants have not made a “strong showing of inconvenience to warrant

                                  19   upsetting the plaintiff’s choice of forum.” PRG-Schultz USA, Inc. v. Gottschalks, Inc.,

                                  20   2005 WL 2649206, at * 4 (N.D. Cal. Oct. 17, 2005) (quoting Decker Coal, 805 F.2d at

                                  21   843). Defendants’ motion to transfer venue pursuant to 28 U.S.C. § 1404(a) is DENIED.

                                  22          3.     Motion to Dismiss for Failure to State a Claim

                                  23                 a.      First Claim—Breach of Contract

                                  24          Plaintiff’s first claim is for breach of contract against SP and Cain. To plead a

                                  25

                                  26   4
                                         Court statistics are available on the U.S. Courts website,
                                  27   https://www.uscourts.gov/statistics-reports/caseload-statistics-data-tables. The particular
                                       statistics are from Table C-5 (Median Time From Filing to Disposition of Civil Cases, by
                                  28   Action Taken) and Table T-3 (Median Time From Filings to Trial for Civil Cases in Which
                                       Trials Were Completed).
                                                                                     16
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 17 of 33




                                  1    claim for breach of contract under California law, a plaintiff must allege: “(1) existence of

                                  2    the contract; (2) plaintiff’s performance or excuse for nonperformance; (3) defendant’s

                                  3    breach; and (4) damages to plaintiff as a result of the breach.” Appling v. Wachovia

                                  4    Mortg., FSB, 745 F. Supp. 2d 961, 974 (N.D. Cal. 2010) (quoting CDF Firefighters v.

                                  5    Maldonado, 158 Cal. App. 4th 1226, 1239 (Ct. App. 2008)). Defendants advance two

                                  6    arguments why the breach of contract claim should be dismissed.

                                  7           First, defendants argue that plaintiff fails to allege damages. Mtn. at 9.

                                  8    Defendants acknowledge that plaintiff alleges that he was offered a 15% equity position

                                  9    in SP, which he did not receive. Id. at 10. They contend, however, plaintiff specifically

                                  10   disavowed that he was seeking specific performance to effectuate a stock transfer in a

                                  11   proceeding before the Delaware Court of Chancery. Id. Defendants further argue that

                                  12   plaintiff has not alleged how the promised 15% equity is compensable as monetary
Northern District of California
 United States District Court




                                  13   damages. Plaintiff responds that even if stock is not publicly traded, it still has value and

                                  14   he alleged that the stock has value and defendants’ breach deprived him of that value.

                                  15   Opp. at 18.

                                  16          Plaintiff has plausibly stated a claim for breach of contract. He alleges there was

                                  17   an oral agreement whereby he would provide services to SP in return for 15% of SP’s

                                  18   equity and further alleges that defendants refused to effectuate transfer of that 15%

                                  19   equity. It is of no moment that plaintiff does not allege the value of his equity. What

                                  20   matters is that defendants allegedly promised equity in return for services, the equity has

                                  21   value, and plaintiff alleges defendants deprived him of that value. It is evident from the

                                  22   complaint itself that SP’s equity has value because plaintiff alleges that in or around April

                                  23   2017, he released prior claims to equity ownership in SP in exchange for $50,000.

                                  24   Compl. ¶ 21. This allegation demonstrates SP placed a monetary value on its equity in

                                  25   the past. No doubt plaintiff will need to prove the amount of damages, but for purposes

                                  26   of Rule 12(b)(6), he plausibly states a claim.

                                  27          Second, defendants argue that plaintiff does not allege that Cain was a party to

                                  28   the contract and, because he was acting on behalf of SP as CEO, cannot be personally
                                                                                     17
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 18 of 33




                                  1    liable for breach of contract. Mtn. at 11. Plaintiff contends that defendant Cain both

                                  2    individually and on behalf of SP promised to convey a 15% share of SP to plaintiff. Opp.

                                  3    at 19.

                                  4             “The general rule in California is that ‘only a signatory to a contract may be liable

                                  5    for any breach.’” St. Vincent Med. Ctr. v. Mega Life & Health Ins. Co., 585 Fed. App’x

                                  6    417 (9th Cir. 2014) (quoting Clemens v. Am. Warranty Corp., 193 Cal. App. 3d 444, 452

                                  7    (1987) (“Under California law, only a signatory to a contract may be liable for any

                                  8    breach.”)); see also Tri-Continent Int’l Corp. v. Paris Sav. & Loan Ass’n, 12 Cal. App. 4th

                                  9    1354, 1359 (Ct. App. 1993) (“[Plaintiff] cannot assert a claim for breach of contract

                                  10   against one who is not a party to the contract.”).

                                  11            Here, plaintiff alleges that “[i]n or about July 2017, Defendants offered Plaintiff a

                                  12   15% equity position in SP, in consideration for the performance of Plaintiff’s service to SP
Northern District of California
 United States District Court




                                  13   to date, and his promise to provide services to SP in the future, which offer Plaintiff

                                  14   accepted.” Compl. ¶ 38. Even construing the allegations in plaintiff’s favor, there are no

                                  15   allegations that defendant Cain was a “signatory” to the agreement for plaintiff to provide

                                  16   services to SP. Plaintiff’s complaint treats both defendants as if they are

                                  17   interchangeable; they are not. Any amended complaint should clearly distinguish

                                  18   between the two defendants.

                                  19            For the foregoing reasons, defendants’ motion to dismiss plaintiff’s first claim is

                                  20   GRANTED IN PART AND DENIED IN PART. The motion is granted to the extent plaintiff

                                  21   alleges a breach of contract claim against defendant Cain and denied with respect to

                                  22   defendant SP. Because plaintiff identifies additional factual matter that he would add to

                                  23   an amended complaint to clarify that defendant Cain was personally liable, (Opp. at 19

                                  24   n.8), the dismissal is WITH LEAVE TO AMEND.

                                  25                   b.     Second Claim—Wrongful Termination

                                  26            Plaintiff’s second claim is for wrongful termination in violation of California public

                                  27   policy alleged against SP. “In California, at will employees may bring a tort action for

                                  28   wrongful discharge if their employer discharges them for a reason that violates
                                                                                       18
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 19 of 33




                                  1    fundamental public policy.” Nelson v. United Techs., 74 Cal. App. 4th 597, 608 (Ct. App.

                                  2    1999) (citing Tameny v. Atl. Richfield Co., 27 Cal. 3d 167, 176 (1980); and Stevenson v.

                                  3    Superior Ct., 16 Cal. 4th 880, 886 (1997)). To establish a claim of wrongful discharge in

                                  4    violation of public policy under California law, plaintiff must show: (1) that he was

                                  5    terminated from his employment, (2) that the termination was a violation of public policy,

                                  6    i.e., that there was a nexus between the termination and the plaintiff’s status or protected

                                  7    activity, (3) and damages. Turner v. Anheuser–Busch, Inc., 7 Cal. 4th 1238, 1258–59

                                  8    (1994). In general, a claim for violation of public policy does not exist against employers

                                  9    who have not violated the law. Jennings v. Marralle, 8 Cal. 4th 121, 135 (1984); see also

                                  10   Yau v. Saint Francis Mem’l Hosp., 2015 WL 3639521, at *12 (N.D. Cal. June 11, 2015).

                                  11          Defendants advance two reasons why plaintiff’s second claim fails as a matter of

                                  12   law. First, they assert that plaintiff’s claim is not plausible because he appears to allege
Northern District of California
 United States District Court




                                  13   that he was an employee but later alleges that he was improperly misclassified as an

                                  14   independent contractor in connection with his seventh claim. Mtn. at 11. Plaintiff argues

                                  15   that whether he was an employee or independent contractor is a question of fact and he

                                  16   contends that he was an employee at all times despite defendants knowingly and willfully

                                  17   misclassifying him as an independent contractor. Opp. at 20.

                                  18          The court agrees with plaintiff. His complaint alleges that, despite defendants’

                                  19   classification of him as an independent contractor, there are sufficient facts to

                                  20   demonstrate he was, in fact, an employee. See Compl. ¶ 45. Plaintiff later alleges that

                                  21   defendants violated California Labor Code § 226.8 by misclassifying him as an

                                  22   independent contractor. Id. ¶ 81. There is no inconsistency between these two

                                  23   allegations; plaintiff plausibly alleges that he was an employee of SP despite defendants’

                                  24   classification otherwise.

                                  25          Second, defendants contend that plaintiff fails to allege facts establishing that SP

                                  26   retaliated against plaintiff for engaging in protected activity. Mtn. at 11. Defendants point

                                  27   out that plaintiff alleges that on April 16, 2019, defendants met with him and informed him

                                  28   that SP had terminated his existing agreement and provided him with a new agreement.
                                                                                     19
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 20 of 33




                                  1    Plaintiff then alleges that he responded to the new agreement by informing SP that he

                                  2    believed he was an employee and it was improper to misclassify him, he refused to sign

                                  3    the agreement, and SP terminated him. Id. at 11–12. Defendants contend that they

                                  4    could not have retaliated against plaintiff because plaintiff alleges SP had already

                                  5    terminated his current employment relationship before presenting him with a new

                                  6    agreement. Id. at 12. Plaintiff contends that his allegations raise a plausible inference

                                  7    that defendants terminated him in violation of public policy based on his opposition to

                                  8    defendants’ repeated attempts to misclassify him. Opp. at 20.

                                  9           Defendants’ argument is not persuasive for two reasons. First, plaintiff alleges

                                  10   that he objected to SP’s attempts to classify him as an independent contractor prior to the

                                  11   April 16, 2019 meeting during which defendants ended his employment agreement.

                                  12   Compl. ¶ 22 (“Plaintiff did not agree to the proposed reclassification”); ¶ 32 (“Thereafter,
Northern District of California
 United States District Court




                                  13   notwithstanding Plaintiff’s objections, SP purported to classify Plaintiff as an independent

                                  14   contractor.”). Second, defendants conflate the purported termination of plaintiff’s contract

                                  15   on April 16, 2019 with termination of his employment relationship. According to the

                                  16   complaint, the parties contemplated an ongoing employment relationship after

                                  17   termination of plaintiff’s contract as evidenced by defendants offering plaintiff a new

                                  18   contract. Id. ¶ 33. At this stage, it is plausible that termination of plaintiff’s contract did

                                  19   not mean the end of his employment with SP and, instead, he was terminated for refusing

                                  20   to sign the new agreement because he was misclassified as an independent contractor.

                                  21          For the foregoing reasons, defendants’ motion to dismiss plaintiff’s second cause

                                  22   of action is DENIED.

                                  23                 c.      Third Claim—Waiting Time Penalties

                                  24          Plaintiff’s third claim is for waiting time penalties pursuant to California Labor Code

                                  25   §§ 201 and 203 alleged against both defendants. Labor Code § 201 generally requires

                                  26   an employer to pay an employee “the wages earned and unpaid at the time of discharge.”

                                  27   Cal. Labor Code § 201(a). Employees are awarded a penalty if an employer willfully fails

                                  28   to pay unpaid wages pursuant to § 201. Cal. Labor Code § 203(a). “The plain purpose
                                                                                      20
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 21 of 33




                                  1    of [Labor Code] sections 201 and 203 is to compel the immediate payment of earned

                                  2    wages upon a discharge. The prompt payment of an employee’s earned wages is a

                                  3    fundamental public policy of this state.” Kao v. Holiday, 12 Cal. App. 5th 947, 962 (Ct.

                                  4    App. 2017) (alteration in original) (internal quotation marks omitted) (quoting Smith v.

                                  5    Superior Ct., 39 Cal. 4th 77, 92 (2006)).

                                  6           Defendants argue that the complaint is devoid of any allegations as to a specific

                                  7    time period or amalgamation of hours worked for which plaintiff was not paid. Mtn. at 12.

                                  8    Plaintiff responds that the complaint alleges that he received an annual salary on a

                                  9    regular basis, he was never paid on an hourly or project basis, and upon termination

                                  10   defendants refused to pay him his owed wages. Opp. at 21.

                                  11          The court agrees with defendants that plaintiff fails to state a claim for waiting time

                                  12   penalties. Plaintiff alleges that during the entirety of his employment with SP, SP paid
Northern District of California
 United States District Court




                                  13   him in monthly or bi-monthly installments. Compl. ¶ 45. Plaintiff also alleges that “[a]fter

                                  14   terminating Plaintiff, Defendants willfully refused to pay Plaintiff for his owed wages for

                                  15   more than 30 days.” Id. ¶ 36. At most this would establish plaintiff received wages on a

                                  16   regular basis; however, there are no factual allegations concerning “when he received his

                                  17   final paycheck, its amount, and the amount he purportedly should have received.”

                                  18   Bishop v. Boral Indus., Inc., 2019 WL 4261975, at *4 (S.D. Cal. Sept. 9, 2019); see also

                                  19   Gonzalez v. Students for Educ. Reform, Inc., 2019 WL 8108732, at *3 (C.D. Cal. Oct. 17,

                                  20   2019) (dismissing claim for withheld wages where the “Plaintiff fail[ed] to identify the

                                  21   types of wages owed to her, how much she was owed”).

                                  22          Plaintiff also fails to allege sufficient facts demonstrating that defendants acted

                                  23   willfully; he states in conclusory fashion that defendants “willfully refused to pay Plaintiff

                                  24   for his owed wages for more than 30 days.” Compl. ¶ 36. Finally, because plaintiff fails

                                  25   to state a claim that his employer SP violated Labor Code § 203, the court does not reach

                                  26   whether Cain is also liable for such a violation pursuant to Labor Code § 518.1.

                                  27          For the foregoing reasons, defendants’ motion to dismiss plaintiff’s third claim is

                                  28   GRANTED. Because plaintiff could allege additional factual matter concerning his owed
                                                                                     21
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 22 of 33




                                  1    wages, the dismissal is WITH LEAVE TO AMEND.

                                  2                  d.     Fourth Claim—Failure to Reimburse Business Expenses

                                  3           Plaintiff’s fourth claim is for failure to reimburse business expenses pursuant to

                                  4    California Labor Code § 2802 alleged against both defendants. California Labor Code

                                  5    § 2802 requires an employer to “indemnify his or her employee for all necessary

                                  6    expenditures or losses incurred by the employee in direct consequence of the discharge

                                  7    of his or her duties, or of his or her obedience to the directions of the employer.” “Merely

                                  8    alleging failure to reimburse unspecified work-related expenses is not enough to state a

                                  9    Section 2802 claim.” Tan v. GrubHub, Inc., 171 F. Supp. 3d 998, 1005 (N.D. Cal. 2016)

                                  10   (collecting cases). “Instead, Section 2802 claims are sufficiently pled where the complaint

                                  11   identifies the particular expenses that were not reimbursed and affirmatively alleges that

                                  12   the expenses were part of the plaintiff’s job duties.” Id. (collecting cases).
Northern District of California
 United States District Court




                                  13          Defendants contend that plaintiff fails to allege that he submitted a request for

                                  14   reimbursement of expenses that SP did not honor nor that a specific amount is owed to

                                  15   plaintiff. Mtn. at 14. Plaintiff responds that the complaint alleges his job duties as

                                  16   including identifying and soliciting potential customers for SP’s services and his business

                                  17   travel was related to those duties. Opp. at 22.

                                  18          In Tan v. GrubHub, Inc., 171 F. Supp. 3d at 1005 (citation omitted), the district

                                  19   court found the plaintiffs’ allegations that “they were required to bear expenses related to

                                  20   ‘their vehicles, gas, parking, phone data, and other expenses’” to plausibly state a claim.

                                  21   In Karl v. Zimmer Biomet Holdings, Inc., 2018 WL 5809428, at *9 (N.D. Cal. Nov. 6,

                                  22   2018), the court also found persuasive allegations that the plaintiff and other putative

                                  23   class members “were not reimbursed for their gas, smartphone and data plans, travel

                                  24   expenses, insurance, advertising, marketing, continuing education and other professional

                                  25   charges and expenses.” The specificity relating to the categories of expenses in those

                                  26   two cases are similar to the allegations in plaintiff’s complaint. Plaintiff alleges that he

                                  27   incurred expenses including

                                  28                 (i) mileage traveled by Plaintiff in his vehicle; (ii) applicable tolls
                                                                                       22
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 23 of 33



                                                      and parking fees; (iii) airfare to and from meetings with Cain
                                  1                   and other SP Executives and employees, existing or potential
                                                      clients and/or customers, and/or existing or potential investors;
                                  2                   (iv) car rental costs and/or fees for ridesharing services; (v)
                                                      hotel accommodations and related lodging expenses; (vi)
                                  3                   meals and other expenses related to entertaining clients,
                                                      customers, and/or investors; (vii) cellular telephone expenses.
                                  4

                                  5    Compl. ¶ 61. These categories of expenses are sufficiently related to plaintiff’s job duties

                                  6    of traveling to meet with SP executives and potential clients to plausibly state a claim.

                                  7           Similar to his third claim, plaintiff alleges that Cain is also liable for the Labor Code

                                  8    violation pursuant to Labor Code § 558.1. Id. ¶ 65. California Labor Code § 558.1

                                  9    provides “[a]ny employer or other person acting on behalf of an employer, who violates,

                                  10   or causes to be violated, any provision regulating minimum wages or hours and days of

                                  11   work in any order of the Industrial Welfare Commission, or violates, or causes to be

                                  12   violated, Sections 203, 226, 226.7, 1193.6, 1194, or 2802, may be held liable as the
Northern District of California
 United States District Court




                                  13   employer for such violation.” Cal. Labor Code § 558.1(a). California courts are split on

                                  14   whether § 558.1, added by the California Legislature in 2016, only authorizes the Labor

                                  15   Commissioner to impose civil penalties or also creates a private cause of action. See

                                  16   Reynolds v. Direct Flow Med., Inc., 2019 WL 1084179, at *7 (N.D. Cal. Mar. 7, 2019)

                                  17   (describing split).

                                  18          The court need not weigh in on whether § 558.1 authorizes a private right of action

                                  19   because plaintiff fails to allege factual matter concerning individual wrongdoing by Cain

                                  20   as opposed to SP. See Roush v. MSI Inventory Serv. Corp., 2018 WL 3637066, at *3

                                  21   (E.D. Cal. July 30, 2018) (Section 558.1 “expressly expands liability to include owners of

                                  22   an employer when those owners have violated the enumerated sections of the Labor

                                  23   Code.”). While plaintiff alleges substantial factual matter relating to the ongoing business

                                  24   relationship between him and defendant Cain, the complaint is devoid of any factual

                                  25   allegations concerning Cain’s role in SP’s failure to reimburse business expenses owed

                                  26   to plaintiff. Rather, plaintiff alleges that Cain had plenary authority and control over the

                                  27   SP employees who implemented the unlawful directive to deprive plaintiff’s

                                  28   reimbursement claims. Compl. ¶ 65. Yet, there are no factual allegations to substantiate
                                                                                     23
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 24 of 33




                                  1    this conclusory allegation.

                                  2             For the foregoing reasons, defendants’ motion to dismiss plaintiff’s fourth claim is

                                  3    DENIED with respect to defendant SP and GRANTED with respect to defendant Cain.

                                  4    Because plaintiff could allege additional facts relating to Cain’s conduct, the dismissal is

                                  5    WITH LEAVE TO AMEND.

                                  6                    e.     Fifth Claim—Fraud/False Promise/Intentional Misrepresentation

                                  7             Plaintiff’s fifth claim is for fraud or false promise or intentional misrepresentation

                                  8    against both defendants. “The elements of a cause of action for fraud in California are:

                                  9    ‘(a) misrepresentation (false representation, concealment, or nondisclosure); (b)

                                  10   knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d)

                                  11   justifiable reliance; and (e) resulting damage.’” Kearns, 567 F.3d at 1126 (quoting

                                  12   Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 974 (1997)). The pleading
Northern District of California
 United States District Court




                                  13   requirements of Rule 9(b) apply, at least with respect to the first element of the fraud

                                  14   claim.

                                  15            Defendants argue that plaintiff’s claim is barred by the economic loss rule. Mtn. at

                                  16   15. According to defendants, plaintiff’s fraud claim is premised on Cain’s representation

                                  17   that SP would grant plaintiff a 15% ownership interest in SP and that he was harmed by

                                  18   defendants’ failure to convey the ownership interest. Id. Defendants contend that these

                                  19   allegations are the same as plaintiff’s first claim for breach of contract and he cannot

                                  20   recover in tort because of the economic loss rule. Id. Plaintiff argues that California

                                  21   courts permit recovery of tort damages in contract cases, such as where the tort liability

                                  22   arises from a duty independent of the contract or where the conduct is both intentional

                                  23   and intended to harm. Opp. at 24–25.

                                  24            As a general rule, “courts will generally enforce the breach of a contractual

                                  25   promise through contract law, except when the actions that constitute the breach violate

                                  26   a social policy that merits the imposition of tort remedies.” Robinson Helicopter Co. v.

                                  27   Dana Corp., 34 Cal. 4th 979, 991–92 (2004) (quoting Freeman & Mills, Inc. v. Belcher Oil

                                  28   Co., 11 Cal. 4th 85, 107 (1995) (Mosk, J., concurring in part)). The economic loss rule
                                                                                       24
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 25 of 33




                                  1    “requires a purchaser to recover in contract for purely economic loss due to disappointed

                                  2    expectations, unless he can demonstrate harm above and beyond a broken contractual

                                  3    promise.” Id. at 988 (citation omitted). “Economic loss consists of damages for

                                  4    inadequate value, costs of repair and replacement of the defective product or consequent

                                  5    loss of profits—without any claim of personal injury or damages to other property.” Id.

                                  6    (citing Jimenez v. Superior Court, 29 Cal. 4th 473, 482 (2002)). The purpose of the

                                  7    economic loss rule is to “prevent[] the law of contract and the law of tort from dissolving

                                  8    one into the other.” Id. (citation omitted).

                                  9           “In summary, the fundamental rule in California is that no tort cause of action will

                                  10   lie where the breach of duty is nothing more than a violation of a promise which

                                  11   undermines the expectations of the parties to an agreement.” Oracle USA, Inc. v. XL

                                  12   Glob. Servs., Inc., 2009 WL 2084154, at *4 (N.D. Cal. July 13, 2009). There are,
Northern District of California
 United States District Court




                                  13   however, exceptions to that rule include: “a breach of duty causes a physical injury; the

                                  14   covenant of good faith and fair dealing is breached in an insurance contract; an employee

                                  15   was wrongfully discharged in violation of a fundamental public policy; or a contract was

                                  16   fraudulently induced.” Id. (citing Butler–Rupp v. Lourdeaux, 134 Cal. App. 4th 1220

                                  17   (2005)); see also Erlich v. Menezes, 21 Cal. 4th 543, 553–54 (1999) (“Focusing on

                                  18   intentional conduct gives substance to the proposition that a breach of contract is tortious

                                  19   only when some independent duty arising from tort law is violated.”).

                                  20          As a general matter, the court understands that plaintiff seeks to avail himself of

                                  21   the fraudulent inducement exception to the economic loss rule. Opp. at 25; see, e.g.,

                                  22   Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 992 (E.D.

                                  23   Cal. 2012) (“Pursuant to the fraudulent inducement exception, courts have declined to

                                  24   apply the economic loss rule in cases where a false statement causes a party to enter a

                                  25   contract.”). In their reply brief, defendants argue that numerous courts have applied the

                                  26   economic loss doctrine to bar fraudulent inducement claims. Reply at 12. Yet, district

                                  27   courts in this circuit are split on the very proposition defendants seek to assert. As

                                  28   described by the court in R Power Biofuels, LLC v. Chemex LLC, “[s]ome district courts in
                                                                                      25
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 26 of 33




                                  1    this circuit have held that promissory fraud is insufficient if the promise becomes part of

                                  2    an enforceable contract.” 2017 WL 1164296, at *6 (N.D. Cal. Mar. 29, 2017) (citing JMP

                                  3    Sec. LLP v. Altair Nanotechnologies Inc., 880 F. Supp. 2d 1029, 1044 (N.D. Cal. 2012)).

                                  4    Indeed, one of the cases cited in defendants’ reply brief, UMG Recordings Inc. v. Global

                                  5    Eagle Entertainment, Inc., 117 F. Supp. 3d 1092, 1105–06 (C.D. Cal. 2015), arrives at

                                  6    this conclusion. “In contrast, other district courts have held that an adequately pled

                                  7    promissory fraud claim that induces the formation of a contract is sufficient to trigger the

                                  8    fraudulent inducement exception to the economic loss rule.” R Power Biofuels, 2017 WL

                                  9    1164296, at *6 (citing Joli Grace, LLC v. Country Visions, Inc., 2016 WL 6996643, at *9

                                  10   n.6 (E.D. Cal. Nov. 30, 2016); and J2 Cloud Servs., Inc. v. Fax87, 2016 WL 6833904, at

                                  11   *4 (C.D. Cal. Nov. 18, 2016)).

                                  12          Significantly, the California Supreme Court has held that:
Northern District of California
 United States District Court




                                  13                 An action for promissory fraud may lie where a defendant
                                                     fraudulently induces the plaintiff to enter into a contract. In such
                                  14                 cases, the plaintiff’s claim does not depend on whether the
                                                     defendant’s promise is ultimately enforceable as a contract. If
                                  15                 it is enforceable, the [plaintiff] . . . has a cause of action in tort
                                                     as an alternative at least, and perhaps in some instances in
                                  16                 addition to his cause of action on the contract.
                                  17   Lazar v. Superior Ct., 12 Cal. 4th 631, 638 (1996) (alterations in original) (emphasis

                                  18   added) (internal quotation marks and citations omitted). Given Lazar’s statement that a

                                  19   claim for promissory fraud does not depend on whether a defendant’s promise is

                                  20   ultimately enforceable as a contract, the court finds persuasive the reasoning of R Power

                                  21   Biofuels and other courts, see, e.g., SVGRP LLC v. Sowell Fin. Servs., LLC, 2019 WL

                                  22   652890, at *13 (N.D. Cal. Feb. 15, 2019), that found a promissory fraud claim for

                                  23   fraudulent inducement as sufficient to trigger an exception to the economic loss rule.

                                  24          Of course, this is only part of the equation because plaintiff must adequately allege

                                  25   that the promissory fraud induced him to enter a new or modified contract, R Power

                                  26   Biofuels, 2017 WL 1164296, at *7, and those allegations must meet the heightened

                                  27   pleading standard of Rule 9(b). The elements of promissory fraud are:

                                  28                 (1) a promise made regarding a material fact without any
                                                                                      26
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 27 of 33



                                                     intention of performing it; (2) the existence of the intent not to
                                  1                  perform at the time the promise was made; (3) intent to deceive
                                                     or induce the promisee to enter into a transaction; (4)
                                  2                  reasonable reliance by the promisee; (5) nonperformance by
                                                     the party making the promise; and (6) resulting damage to the
                                  3                  promise[e].
                                  4    Behnke v. State Farm Gen. Ins. Co., 196 Cal. App. 4th 1443, 1453 (Ct. App. 2011) (citing

                                  5    Muraoka v. Budget Rent–A–Car, 160 Cal. App. 3d 107, 119 (Ct. App. 1984)).

                                  6           Plaintiff alleges that defendant Cain, in conversations with plaintiff in early July

                                  7    2017, represented to plaintiff that he would grant plaintiff a 15% ownership interest in SP

                                  8    but Cain knew the representation to be false and did not intend to fulfill it. Compl. ¶¶ 68–

                                  9    69. After the parties allegedly entered into an oral agreement for the 15% equity stake,

                                  10   Cain represented to investment groups that he and plaintiff combined to own nearly

                                  11   100% of SP. Id. ¶ 25. Plaintiff repeatedly asked Cain to reduce their verbal agreement

                                  12   to writing, (id. ¶ 26), and Cain repeatedly assured plaintiff that an agreement would be
Northern District of California
 United States District Court




                                  13   forthcoming, (id. ¶ 27). The repeated assurances by Cain coupled with the failure to

                                  14   actually reduce the agreement to writing plausibly meets the intent element. Plaintiff

                                  15   further alleges that he relied on Cain’s representation by continuing to work for SP and

                                  16   expending personal resources on his efforts to attract potential investors and clients. Id.

                                  17   ¶¶ 28, 70. This demonstrates reliance by plaintiff and plausibly states a claim for

                                  18   promissory fraud. Because plaintiff can rely on the fraudulent inducement exception, the

                                  19   economic loss rule does not bar plaintiff’s claim at this stage.

                                  20          Separately, defendants argue that plaintiff does not allege any conduct suggesting

                                  21   Cain was acting in a role other than SP’s CEO and, because he was acting in the scope

                                  22   of his employment, the claim against him should be dismissed. Mtn. at 16. “Directors or

                                  23   officers of a corporation do not incur personal liability for torts of the corporation merely

                                  24   by reason of their official position, unless they participate in the wrong or authorize or

                                  25   direct that it be done. They may be liable, under the rules of tort and agency, for tortious

                                  26   acts committed on behalf of the corporation.”5 U.S. Liab. Ins. Co. v. Haidinger-Hayes,

                                  27

                                  28
                                       5
                                        In dicta, the California Supreme Court also stated: “[l]iability imposed upon agents for
                                       active participation in tortious acts of the principal have been mostly restricted to cases
                                                                                       27
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 28 of 33




                                  1    Inc., 1 Cal. 3d 586, 595 (1970) (citation omitted).

                                  2           Here, plaintiff alleges that defendant Cain personally participated in the promissory

                                  3    fraud by promising plaintiff he would grant plaintiff a 15% ownership interest in SP.

                                  4    Compl. ¶ 68. Defendants cite no other reason to dismiss the claim against Cain and

                                  5    personal participation is sufficient to state a claim that a corporate officer is liable for torts

                                  6    in which he was personally involved.

                                  7           For the foregoing reasons, defendants’ motion to dismiss plaintiff’s fifth claim is

                                  8    DENIED.

                                  9                  f.      Sixth Claim—Quantum Meruit

                                  10          Plaintiff’s sixth claim is for quantum meruit alleged against both defendants. “To

                                  11   prevail on a claim for quantum meruit, [plaintiff] must show: (1) that he performed certain

                                  12   services for [defendants]; (2) that the services were rendered at [defendants’] request;
Northern District of California
 United States District Court




                                  13   and (3) that they are unpaid. Swafford v. Int’l Bus. Machines Corp., 408 F. Supp. 3d

                                  14   1131, 1149 (N.D. Cal. 2019) (citing Summit Estate, Inc. v. Cigna Healthcare of Cal. Inc.,

                                  15   2017 WL 4517111, at *11 (N.D. Cal. Oct. 10, 2017)); accord Haggerty v. Warner, 475,

                                  16   252 P.2d 373, 377 (Cal. Ct. App. 1953).

                                  17          Defendants argue that while plaintiff may plead alternative theories, he may not

                                  18   allege the existence of an enforceable contract and at the same time allege a claim for

                                  19   quasi contract. Mtn. at 16. They also contend that the quantum meruit claim fails

                                  20   because plaintiff cannot allege SP did not pay him for his services. Id. In response,

                                  21   plaintiff cites cases that permitted quantum meruit claims to be pled in the alternative.

                                  22   Opp. at 26.

                                  23          As a general matter, Federal Rule of Civil Procedure 8(d)(3) permits a party to

                                  24

                                  25   involving physical injury, not pecuniary harm, to third persons.” Haidinger-Hayes, 1 Cal.
                                       3d at 595 (citation omitted). A few district courts have questioned this dicta, citing later
                                  26   statements by California courts that, for example, “[a]n agent or employee is always liable
                                       for his own torts, whether his employer is liable or not.” E.g., Bear Valley Family v. Bank
                                  27   Midwest, N.A., 2010 WL 3369600, at *4 (C.D. Cal. Aug. 23, 2010) (quoting Shafer v.
                                       Berger, Kahn, Shafton, Moss, Figler, Simon & Gladstone, 107 Cal. App. 4th 54, 68 (Ct.
                                  28   App. 2003). Neither party has briefed this issue and defendants may renew their
                                       argument at a later stage.
                                                                                     28
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 29 of 33




                                  1    state as many separate claims or defenses as it has, regardless of consistency. Whether

                                  2    a plaintiff can allege both a breach of contract claim and a quantum meruit claim

                                  3    implicates this Rule. It is clear that if plaintiff prevails on his breach of contract claim,

                                  4    then he cannot prevail on a quantum meruit claim regarding the same subject matter.

                                  5    See Klein v. Chevron U.S.A., Inc., 202 Cal. App. 4th 1342, 1388 (Ct. App. 2012) (“A

                                  6    plaintiff may not, however, pursue or recover on a quasi-contract claim if the parties have

                                  7    an enforceable agreement regarding a particular subject matter.”). “Thus, if a plaintiff

                                  8    was uncertain as to whether the parties had entered into an enforceable agreement, the

                                  9    plaintiff would be entitled to plead inconsistent claims predicated on both the existence

                                  10   and absence of such an agreement.” Id.

                                  11          Both California courts and federal district courts sitting in diversity have

                                  12   determined that, even though a plaintiff can allege multiple theories of recovery, to
Northern District of California
 United States District Court




                                  13   pursue a quantum meruit claim, “a plaintiff may not plead the existence of an enforceable

                                  14   contract and maintain a quasi-contract claim at the same time, unless the plaintiff has

                                  15   pled facts suggesting that the contract may be unenforceable or invalid.” Schulz v. Cisco

                                  16   Webex, LLC, 2014 WL 2115168, at *5 (N.D. Cal. May 20, 2014) (citing Klein, 202 Cal.

                                  17   App. 4th at 1389; and World Surveillance Grp. Inc. v. La Jolla Cove Investors, Inc., 2014

                                  18   WL 1411249, at *2 (N.D. Cal. Apr. 11, 2014)); see also Cal. Med. Ass’n v. Aetna U.S.

                                  19   Healthcare of Cal., 94 Cal. App. 4th 151, 173–74 (Ct. App. 2001).

                                  20          Here, plaintiff’s quantum meruit claim does not allege facts suggesting that the

                                  21   express contract may be unenforceable or invalid. Indeed, in his opposition, plaintiff

                                  22   requests that, should it be necessary, the court permit him leave to amend to the

                                  23   quantum meruit claim. Since plaintiff has identified alternative factual allegations that he

                                  24   would allege in an amended complaint, the court will dismiss his claim with leave to

                                  25   amend.

                                  26          Defendants argue that, nonetheless, the dismissal should be with prejudice

                                  27   because plaintiff alleges he was paid his base salary and thus cannot allege he was

                                  28   unpaid. Reply at 13. It is not clear that third element of a quantum meruit claim requires
                                                                                      29
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 30 of 33




                                  1    a plaintiff in every instance to receive no payment at all in order to state a claim.6

                                  2    Quantum meruit is an equitable remedy and “[t]he underlying idea behind quantum meruit

                                  3    is the law’s distaste for unjust enrichment. If one has received a benefit which one may

                                  4    not justly retain, one should ‘restore the aggrieved party to his [or her] former position by

                                  5    return of the thing or its equivalent in money.’” Maglica v. Maglica, 66 Cal. App. 4th 442,

                                  6    449 (Ct. App. 1998) (alteration in original) (citation omitted). Thus, “[t]he measure of

                                  7    recovery in quantum meruit is the reasonable value of the services rendered provided

                                  8    they were of direct benefit to the defendant.” Id. (quoting Palmer v. Gregg, 65 Cal. 2d

                                  9    657, 660 (1967)). In this case, plaintiff alleges that the parties did not contemplate that

                                  10   his base salary would constitute his full compensation for services performed, as

                                  11   evidenced in part by the 15% equity stake in SP. Compl. ¶ 75. If plaintiff were to prove

                                  12   that defendants were unjustly enriched based on the reasonable value of his services,
Northern District of California
 United States District Court




                                  13   then he could recover on that theory.

                                  14          Finally, defendants argue that the claim should be dismissed as to defendant Cain

                                  15   because plaintiff does not allege he was acting outside the scope of his employment.

                                  16   Mtn. at 17. The court agrees with defendants. Plaintiff has not alleged what services he

                                  17   rendered that directly benefited Cain as opposed to benefitting SP. In any amended

                                  18   complaint, plaintiff must distinguish between services that directly benefitted Cain, as

                                  19   opposed to services that benefitted SP.

                                  20          For the foregoing reasons, defendants’ motion to dismiss plaintiff’s sixth claim is

                                  21   GRANTED and the dismissal is WITH LEAVE TO AMEND.

                                  22                 g.     Seventh Claim—PAGA Civil Penalties

                                  23          Plaintiff’s seventh claim is for PAGA civil penalties alleged against both

                                  24   defendants. “Under PAGA, an ‘aggrieved employee’ may file a representative action ‘on

                                  25   behalf of himself or herself and other current and former employees’ to recover civil

                                  26   penalties for violations of the Labor Code that otherwise would be assessed and

                                  27
                                       6
                                  28    Defendants cite no case for their proposition and if plaintiff continues to allege a
                                       quantum meruit claim, defendants may renew their argument with appropriate citations.
                                                                                   30
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 31 of 33




                                  1    collected by the Labor and Workforce Development Agency” (“LWDA”). Khan v. Dunn-

                                  2    Edwards Corp., 19 Cal. App. 5th 804, 808 (Ct. App. 2018) (citation omitted). “Before

                                  3    bringing a PAGA claim, a plaintiff must comply with administrative procedures outlined in

                                  4    section 2699.3, requiring notice to the [LWDA] and allowing the employer an opportunity

                                  5    to cure unspecified violations not listed in section 2699.5.” Id. at 808–09 (citation

                                  6    omitted); see Cal. Labor Code § 2699.3. A plaintiff must provide notice to the employer

                                  7    and LWDA of the “specific provisions of [the Labor Code] alleged to have been violated,

                                  8    including the facts and theories to support the alleged violation.” Id. at 809 (alteration in

                                  9    original) (internal quotation marks omitted) (quoting Williams v. Superior Ct., 3 Cal.5th

                                  10   531, 545 (2017)).

                                  11          Defendants argue that plaintiff’s notice to the LWDA failed to provide sufficient

                                  12   details, in particular the claims referencing unpaid business expenses suffers from the
Northern District of California
 United States District Court




                                  13   same factual shortcoming in plaintiff’s third and fourth claims. Mtn. at 18. Defendants

                                  14   also contend that the claim against Cain should be dismissed because plaintiff fails to

                                  15   allege that Cain took specific actions that would entitle plaintiff to relief. Id. Plaintiff

                                  16   argues that his notice letter contains sufficient facts and theories to satisfy section

                                  17   2699.3(a)(1). Opp. at 27.

                                  18          Defendants’ argument is without merit. In Amey v. Cinemark USA Inc., 2015 WL

                                  19   2251504, at *13, 15 (N.D. Cal. May 13, 2015), the district court found that the plaintiffs

                                  20   failed to exhaust their administrative remedies under the PAGA because their notice

                                  21   letter did “no more than recite the language” of the Labor Code and ‘[p]arroting the

                                  22   statute that was violated is insufficient to provide notice under Section 2699.3.” On

                                  23   appeal, the Ninth Circuit reversed citing the California Supreme Court’s holding in

                                  24   Williams v. Superior Court. Brown v. Cinemark USA, Inc., 705 Fed. App’x 644, 645 (9th

                                  25   Cir. 2017). In Williams, the court stated “[n]othing in Labor Code section 2699.3,

                                  26   subdivision (a)(1)(A), indicates the ‘facts and theories’ provided in support of ‘alleged’

                                  27   violations must satisfy a particular threshold of weightiness, beyond the requirements of

                                  28   nonfrivolousness generally applicable to any civil filing.” 3 Cal. 5th at 545 (citation
                                                                                       31
                                           Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 32 of 33




                                  1    omitted). The purpose of the notice letter is to provide the LWDA the opportunity to

                                  2    decide wither to allocate resources for an investigation and notice to the employer allows

                                  3    it to submit a response to the agency. “Neither purpose depends on requiring employees

                                  4    to submit only allegations that can already be backed by some particular quantum of

                                  5    admissible proof.” Id. at 546.

                                  6           In light of Williams, plaintiff’s notice letter7 easily passes muster. The letter

                                  7    contains sufficient factual allegations to put both the LWDA and defendants on notice as

                                  8    to the nature of plaintiff’s Labor Code claims. However, a PAGA claim is “predicated on

                                  9    Plaintiff first establishing Defendant[s] violated the Labor Code.” Amiri v. Cox Commc’ns

                                  10   California, LLC, 272 F. Supp. 3d 1187, 1193 (C.D. Cal. 2017) (citing Arias v. Superior Ct.,

                                  11   46 Cal. 4th 969, 987 (2009)). Thus, to the extent that plaintiff fails to allege Labor Code

                                  12   violations with regard to his third and fourth claims, he cannot state a claim under the
Northern District of California
 United States District Court




                                  13   PAGA. Because the court grants leave to amend those portions of the Labor Code

                                  14   claims that fail to state a claim, the dismissal here is without prejudice.

                                  15          For the foregoing reasons, defendants’ motion to dismiss is GRANTED with

                                  16   respect to the underlying Labor Code claims that have been dismissed and DENIED in all

                                  17   other respects. The dismissal of plaintiff’s seventh claim is WITHOUT PREJUDICE.

                                  18                                          CONCLUSION

                                  19          For the foregoing reasons, defendants’ motion to dismiss pursuant to Rule

                                  20   12(b)(3) is DENIED and defendants’ motion to transfer is DENIED. Defendants’ Rule

                                  21   12(b)(6) motion to dismiss plaintiff’s first cause of breach of contract as alleged against

                                  22   SP is DENIED and as alleged against Cain is GRANTED, and the claim is DISMISSED

                                  23   WITH LEAVE TO AMEND; defendants’ motion to dismiss plaintiff’s second cause of

                                  24   action for wrongful termination is DENIED; defendants’ motion to dismiss plaintiff’s third

                                  25   cause of action for waiting time penalties is GRANTED, and the claim is DISMISSED

                                  26
                                       7
                                  27     Defendants attach the notice letter as an exhibit to their motion. Because plaintiff
                                       referenced the letter in his complaint, (Compl. ¶ 85), and does not dispute its authenticity,
                                  28   the court may rely on the exhibit without converting defendants’ motion to dismiss into a
                                       motion for summary judgment. See Sanders, 504 F.3d at 910.
                                                                                    32
                                         Case 4:20-cv-01981-PJH Document 34 Filed 09/18/20 Page 33 of 33




                                  1    WITH LEAVE TO AMEND; defendants’ motion to dismiss plaintiff’s fourth cause of action

                                  2    for failure to reimburse business expenses as alleged against SP is DENIED and as

                                  3    alleged against Cain is GRANTED, and the claim is DISMISSED WITH LEAVE TO

                                  4    AMEND; defendants’ motion to dismiss plaintiff’s fifth cause of action for fraud is

                                  5    DENIED; defendants’ motion to dismiss plaintiff’s sixth cause of action for quantum

                                  6    meruit is GRANTED, and the claim is DISMISSED WITH LEAVE TO AMEND; and

                                  7    defendants’ motion to dismiss plaintiff’s seventh cause of action for PAGA civil penalties

                                  8    is GRANTED IN PART AND DENIED IN PART, and the claim is DISMISSED WITHOUT

                                  9    PREJUDICE. Plaintiff shall file any amended complaint within 21 days of the date of this

                                  10   order. No new parties or causes of action may be pleaded without leave of court or the

                                  11   agreement of all defendants.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 18, 2020

                                  14                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  15                                               United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    33
